Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 – 6, 9, 10, 12 – 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS55-44116 (Sato, cited by Applicant and hereinafter “Sato”).

Regarding Claim 1, Sato discloses (Figs 2, 4 and 5) a valve with “a valve body (1) comprising a longitudinal cylindrical bore (at A), a first inlet port (D), a second inlet port (C), an outlet port (E), and a key (Fig 5, feature 11) that protrudes radially inward within the longitudinal cylindrical bore (at A); and a shuttle (2) mounted in the longitudinal cylindrical bore (at A) and configured to move axially therein, wherein the shuttle (2) comprises a plurality of radial protrusions (24) that protrude radially outward from, and are circumferentially spaced apart about, a peripheral surface of the shuttle (2; see Figs 4 and 5), and wherein the key (11) of the valve body (1) is interposed between two radial protrusions (see Fig 5) of the plurality of radial protrusions (24), wherein the shuttle (2) is configured to shift between: (i) a first position (that is, when the shuttle (2) is shifted to the right) adjacent to the first inlet port (D), wherein at the first position the shuttle blocks the first inlet port while allowing pressurized fluid to flow from the second inlet port (C) to the outlet port (E), and (ii) a second position (Fig 2) adjacent to the second inlet port (C), wherein at the second position the shuttle blocks the second inlet port (C) while allowing pressurized fluid to flow from the first inlet port (D) to the outlet port (E).”
Note that while Sato may intend for different pressure and outlet functions of various connections, it is the structure, not the function that renders an invention patentably distinct. If the device can necessarily or inherently meet the limitations of the claim, the claim limitations are anticipated by the prior art.

Sato further discloses a valve in which:

Regarding Claim 3, “the key (Fig 5, 11) is shaped as an arc (key 11 forms at least some portion of an arc) that protrudes into a curved space ( see Fig 5) between the two radial protrusions (see at least two of features 24) of the plurality of radial protrusions.”

Regarding Claim 4, “the key (that is, features 11) of the valve body (11) interacts with the two radial protrusions (24) to preclude the shuttle (2) from rotating about a longitudinal axis of the shuttle by more than a threshold angle.”

Regarding Claim 5, “the shuttle (2) comprises a central portion (at leader for 2) interposed between (see Figs 2 and 4) a first end portion (at leader for 5, hereinafter “at 5”) and a second end portion (22), wherein the plurality of radial protrusions (24) protrude radially outward from, and are circumferentially spaced apart about, the peripheral surface of the central portion (see annotation of Fig 4, below, at G), and wherein the central portion (at G) has a larger diameter than respective diameters of the first end portion (at 5) and the second end portion (22).”

    PNG
    media_image1.png
    558
    432
    media_image1.png
    Greyscale

Annotated Figure 4

Regarding Claim 6, “the plurality of radial protrusions (24) extend longitudinally for at least a partial length of the central portion (at 2).”

Regarding Claim 9, “the second inlet port (D) is coaxial with, and mounted opposite to, the first inlet port (C), and wherein the outlet port (E) is disposed transverse to the first inlet port (D) and the second inlet port (C).”

Regarding Claim 10,  Sato discloses (Figs 2, 4 and 5) a system with “a first source of pressurized fluid; a second source of pressurized fluid (that is, Sato discusses the use of “charging” and “injection” ports, which necessarily or inherently require pressure sources; alternatively, the “air clutch” described at p.3 of the translation supplied by Applicant); and a shuttle valve comprising: “a valve body (1) comprising a longitudinal cylindrical bore (at A), a first inlet port (D) fluidly coupled to the first source (necessary or inherent as noted above), a second inlet port (C) fluidly coupled to the second source (necessary or inherent as noted above), an outlet port (E), and a key (Fig 5, feature11) that protrudes radially inward within the longitudinal cylindrical bore (at A); and a shuttle (2) mounted in the longitudinal cylindrical bore (at A) and configured to move axially therein, wherein the shuttle (2) comprises a plurality of radial protrusions (24) that protrude radially outward from, and are circumferentially spaced apart about, a peripheral surface of the shuttle (2; see Figs 4 and 5), and wherein the key (11) of the valve body (1) is interposed between two radial protrusions (see Fig 5) of the plurality of radial protrusions (24), wherein the shuttle (2) is configured to shift between: (i) a first position (that is, when the shuttle (2) is shifted to the right) adjacent to the first inlet port (D), wherein at the first position the shuttle blocks the first inlet port while allowing pressurized fluid to flow from the second source  (necessary or inherent as noted above) through the second inlet port (C) to the outlet port (E), and (ii) a second position (Fig 2) adjacent to the second inlet port (C), wherein at the second position the shuttle blocks the second inlet port (C) while allowing pressurized fluid to flow from the first source (necessary or inherent as noted above) through the first inlet port (D) to the outlet port (E).”
Note that while Sato may intend for different pressure and outlet functions of various connections, it is the structure, not the function that renders an invention patentably distinct. If the device can necessarily or inherently meet the limitations of the claim, the claim limitations are anticipated by the prior art.

Sato further discloses a valve in which:

Regarding Claim 12, “the key (Fig 5, 11) is shaped as an arc (key 11 forms at least some portion of an arc) that protrudes into a curved space ( see Fig 5) between the two radial protrusions (see at least two of features 24) of the plurality of radial protrusions.”

Regarding Claim 13, “the key (that is, features 11) of the valve body (11) interacts with the two radial protrusions (24) to preclude the shuttle (2) from rotating about a longitudinal axis of the shuttle by more than a threshold angle.”

Regarding Claim 14, “the shuttle (2) comprises a central portion (at leader for 2) interposed between (see Figs 2 and 4) a first end portion (at leader for 5, hereinafter “at 5”) and a second end portion (22), wherein the plurality of radial protrusions (24) protrude radially outward from, and are circumferentially spaced apart about, the peripheral surface of the central portion (see annotation of Fig 4, above, at G), and wherein the central portion (at G) has a larger diameter than respective diameters of the first end portion (at 5) and the second end portion (22).”

Regarding Claim 15, “the plurality of radial protrusions (24) extend longitudinally for at least a partial length of the central portion (at 2).”

Regarding Claim 17, when making and/or using the device of Sato, one necessarily performs the step(s) of “providing a valve body (1) of the shuttle valve, wherein the valve body (1) comprises a longitudinal cylindrical bore (at A), a first inlet port (D), a second inlet port (C), and an outlet port (E), and wherein the valve body comprises a key (Fig 5, feature 11) that protrudes radially inward within the longitudinal cylindrical bore (at A); and mounting a shuttle (2) in the longitudinal cylindrical bore (at A) of the valve body (1); wherein the shuttle (2) comprises a plurality of radial protrusions (24) that protrude radially outward from a central portion of the shuttle (2; see Figs 4 and 5), wherein the plurality of radial protrusions (24) are circumferentially spaced apart about a peripheral surface of the central portion (2; see Figs 4 and 5), and wherein the key (11) of the valve body (1) is interposed between two radial protrusions (see Fig 5) of the plurality of radial protrusions (24).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS55-44116 (Sato, cited by Applicant and hereinafter “Sato”).

See discussion of Claims 1, 10 and 17, above.

Regarding Claims 2 and 11, Sato teaches there is “a first fitting (Fig 2, 12) mounted to the first inlet port (D) and fluidly coupled to the first source (necessary or inherent as noted above), a second fitting (Fig 2, 11) mounted to the second inlet port (C) and fluidly coupled to the second source (necessary or inherent as noted above), 
…wherein either the first fitting (12) or the second fitting forms a first seat for the shuttle (2) to interact therewith when the shuttle is in the first position (again, shifted to the right), and wherein the valve body (1) forms a second seat (at left) for the shuttle (2) to interact therewith when the shuttle is in the second position (Fig 2).”
Sato does not explicitly teach a fitting mounted at and exhaust port, should E be chosen as such.
However, Official Notice is hereby taken that it is notoriously well known in the art, and is in fact generally necessary to convey fluid to or from a valve port, and that an exhaust port may require such a fluid line.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the teachings of Sato by adding a fitting at E in order to yield the notoriously well known result of permitting egress of fluid without allowing an attached line to become detached, thus allowing conveyance of the fluid away from the valve, for example to reduce noise in the area or to insure that the sudden expulsion of fluid does not interfere with other components or machine operation.

Regarding Claim 18, “mounting a first fitting (12) to the first inlet port (D), a second fitting (11) to the second inlet port (C),
…wherein either the first fitting (12) or the second fitting forms a first seat (at 41) for the shuttle (2), and wherein the valve body (1) forms a second seat (at 21) for the shuttle (2).”
Sato does not explicitly teach a fitting mounted at an exhaust port, should E be chosen as such.
However, Official Notice is hereby taken that it is notoriously well known in the art, and is in fact generally necessary to convey fluid to or from a valve port, and that an exhaust port may require such a fluid line.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the teachings of Sato by adding a fitting at E in order to yield the notoriously well known result of permitting egress of fluid without allowing an attached line to become detached, thus allowing conveyance of the fluid away from the valve, for example to reduce noise in the area or to insure that the sudden expulsion of fluid does not interfere with other components or machine operation.

Claim(s) 7, 8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS55-44116 (Sato, cited by Applicant and hereinafter “Sato”) in view of Presnell (2,811,979).

See discussion of Claims 5, 14 and 17, above.

Regarding Claims 7, 8 and 16, Sato does not teach O-ring seals.
Presnell teaches (Fig 2) a shuttle of a shuttle valve in which “the central portion (46) comprises a first flanged portion (50) at a first end thereof, a second flanged portion (51) at a second end thereof, and a middle portion (46) disposed between the first flanged portion (50) and the second flanged portion (51), wherein the middle portion (46) has a smaller diameter compared to the first flanged portion (50) and the second flanged portion (51)”,
And
“the first end portion of the shuttle comprises a first annular groove (54) configured to receive a first radial seal (56) therein, and wherein the second end portion of the shuttle comprises a second annular groove (55) configured to receive a second radial seal (57) therein.”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sato to seal with O-rings and to use grooves to retain the O-rings as taught by Presnell in order to yield the predictable result of simplifying the device by reducing the number of parts, thus reducing production cost and assembly time while improving reliability by reducing valve complexity.

Regarding Claim 20, Sato does not teach O-ring seals.
Presnell teaches (Fig 2) a shuttle of a shuttle valve with a central portion (46) between two end portions (48, 49) with grooves (54, 55), where one necessarily performs the step(s) of mounting the radial seals (56, 57) in the grooves (54, 55).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sato to seal with O-rings and to use grooves to retain the O-rings as taught by Presnell in order to yield the predictable result of simplifying the device by reducing the number of parts, thus reducing production cost and assembly time while improving reliability by reducing valve complexity.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS55-44116 (Sato, cited by Applicant and hereinafter “Sato”) in view of Legris (3,917,318).

See discussion of Claim 17, above.

Regarding Claim 19, Sato does not discuss mounting of the valve.
Legris (Fig 1) teaches a fluid handling device with a transverse mounting hole (16).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sato to include a mounting hole as taught by Legris, in order to yield the predictable result of providing a more robust installation by insuring that the device cannot move out of the position desired by the installer, thus also reducing possible vibration due to operation of attached equipment or due to fluid effects such as water hammer or cavitation.
When making and/or using the device of the combination, one necessarily performs the step(s) of fastening a fastener through the mounting hole to affix the device to a surface. See also Legris at Figure 15 and column 3, lines 63-68.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753